 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)
 MILSTEAD & ASSOCIATES, LLC
 By: Andrew M. Lubin
 Atty. ID: AL0814
 1 E. Stow Road
 Marlton, NJ 08053
 (856) 482-1400
 File No. 211728-11
 Attorneys for Movant: MANUFACTURERS AND
 TRADERS TRUST COMPANY ALSO KNOWN
 ASM&T BANK SUCCESSOR BY MERGER TO
 HUDSON CITY SAVINGS BANK, FSB
 In Re:                                                        Case No.: 19-17340-JKS
                                                               Chapter 13
 Barbara Hicks
                                                               Judge: John K Sherwood

                                    NOTICE OF APPEARANCE

          Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned

enters an appearance in this case on behalf of MANUFACTURERS AND TRADERS TRUST

COMPANY ALSO KNOWN ASM&T BANK SUCCESSOR BY MERGER TO HUDSON

CITY SAVINGS BANK, FSB. Request is made that the documents filed in this case and

identified below be served on the undersigned at this address:

          ADDRESS:
              Andrew M. Lubin, Esquire
              Milstead & Associates, LLC
              1 E. Stow Road
              Marlton, NJ 08053

          DOCUMENTS:

            All notices entered pursuant to Fed. R. Bankr. P. 2002.

            All documents and pleadings of any nature.



Date: August 18, 2017                              /s/Andrew M. Lubin
                                                   Signature
